Exhibit 10.6
December 31, 2008
Chad Whalen
RTI International Metals, Inc.
Westpointe Corporate Center One
1550 Coraopolis Heights Road
Pittsburgh, PA 15108-2973
Dear Mr. Whalen:
This Letter Agreement amends and restated the previous letter dated February 23,
2007, and sets forth the basis upon which I have been authorized by the Board of
Directors of RTI International Metals, Inc. (“Company”) to employ you in the
executive officer position described in Paragraph 1 below for the Employment
Period (as hereinafter defined). The “Employment Period” shall initially be the
period February 23, 2007 through April 26, 2010; provided, however, that on
April 27, 2010 and each April 27 thereafter, the Employment Period shall
automatically be extended for one additional year unless, not later than the
immediately preceding January 27, either you or the Company shall have given
written notice to the other that you or it does not wish to extend the
Employment Period; and provided further that the Employment Period shall
terminate automatically when you attain age sixty-five (65). In the event this
Letter Agreement is terminated for any reason other than your death, your
obligations as set forth in Paragraph 9 shall survive and be enforceable
notwithstanding such termination.
     1. During the Employment Period, you will serve as Vice President and
General Counsel of the Company (or in any other executive officer position
within the Company to which you may hereafter be appointed), performing all
duties and functions appropriate to that office, as well as such additional
duties as the Company’s Chief Executive Officer or Board of Directors may, from
time to time, assign to you. During the Employment Period, you will devote your
full time and best efforts to the performance of all such duties.
     2. During the Employment Period, the Company will pay you, in equal monthly
installments on regularly scheduled payroll dates, as compensation for your
services an annual salary of $200,000. This annual salary may be increased from
time to time in the sole discretion of the Company, but may only be decreased by
the Company with your written consent. Such annual salary, whether increased or
decreased, shall constitute your “Base Salary”. In addition, you may be awarded
such bonuses as the Board of Directors of the Company determines to be
appropriate under the Company’s Pay Philosophy and Guiding Principles Governing
Officer Compensation or any successor bonus plan. You will also be eligible to
participate in the Company’s stock incentive plan.
     3. In the event of your death during the Employment Period, your right to
all compensation under this Letter Agreement allocable to days subsequent to
your death shall

 



--------------------------------------------------------------------------------



 



Chad Whalen
December 31, 2008
Page 2
terminate and no further payments shall be due to you, your personal
representative, or your estate, except for (i) that portion, if any, of your
Base Salary that is accrued and unpaid upon the date of your death, payable on
the regularly scheduled payroll date, (ii) any vested or other benefits payable
pursuant to the terms of any Company employee benefit plan, (iii) a pro-rated
bonus for year of termination, if earned based on performance for such year, and
payable at the time specified in such bonus plan or arrangement, and
(iv) payment of three additional months of Base Salary, payable on each of the
first regularly scheduled payroll dates in the first three months following your
death.
     4. In the event you become physically or mentally disabled, in the sole
judgment of physicians selected by the Company’s Board of Directors, such that
you cannot perform the duties and functions contracted for pursuant to this
Letter Agreement, and should such disability continue for at least 180
consecutive days (or in the judgment of such physicians, be likely to continue
for at least 180 consecutive days), the Company may terminate your employment
upon written notice to you. If your employment is terminated because of physical
or mental disability, your right to all compensation under this Letter Agreement
allocable to days subsequent to such termination shall terminate and no further
payments shall be due to you, your personal representative, or your estate,
except for (i) that portion, if any, of your Base Salary that is accrued and
unpaid upon the date of termination, payable on the regularly scheduled payroll
date, (ii) any vested or other benefits payable pursuant to the terms of any
Company employee benefit plan, (iii) a pro-rated bonus for year of termination,
if earned based on performance for such year, and payable at the time specified
in such bonus plan or arrangement, and (iv) payment of three months of Base
Salary for the period following your termination of employment, payable in a
lump sum within 60 days following the date of your termination of employment.
     5. The Company may, upon written notice to you fixing the date of
termination, terminate your services during the Employment Period for any
reason, including for Cause, as Cause is defined in the following paragraph. In
the event of your termination for Cause, your right to receive continued
compensation under this Letter Agreement will terminate and no further
installments will be paid to you, except for that portion, if any, of your Base
Salary that is accrued and unpaid upon the date of termination, payable on the
regularly scheduled payroll date; provided, further, that in such event you
shall not be entitled to any pro-rated bonus or other award for the year of
termination.
          Termination by the Company of your employment for “Cause” shall mean
termination upon (i) any material breach by you of this Letter Agreement,
(ii) your gross misconduct, (iii) gross neglect of your duties with the Company,
insubordination or failure to follow the lawful directives of the Board of
Directors of the Company, in each case after a demand for substantial
performance is delivered to you that identifies the manner in which the Company
believes that you have not acted in accordance with requirements and you have
failed to resume substantial performance of your duties within fourteen
(14) days of receiving such demand, (iv) your commission, indictment,
conviction, guilty plea, or plea of nolo contendre to or of any felony, a
misdemeanor which substantially impairs your ability to perform your duties with
the Company, act of moral turpitude, or intentional or willful securities law
violation, including Sarbanes-Oxley law violations, (v) your act of theft or
dishonesty which is injurious to the Company, or (vi) your violation of any
Company policy, including any substance abuse policy.

- 2 -



--------------------------------------------------------------------------------



 



Chad Whalen
December 31, 2008
Page 3
     6. In addition to your annual Base Salary as set forth in Paragraph 2
above, you will be entitled in each calendar year to a vacation with pay in
accordance with the vacation policies of the Company. You will also be entitled
to participate in all of the Company’s existing and future applicable employee
benefit programs in accordance with the terms of such benefit program plan
documents, including the Supplemental Pension Plan, as amended from time to
time.
     7. You will be entitled to participate in the Company’s Executive Severance
Policies, as such may be amended from time to time; provided that, you agree and
acknowledge that if the Company elects not to extend the Employment Period of
this Letter Agreement such that the Employment Period terminates, the
non-extension shall not be treated, for purposes of the Executive Non-Change in
Control Severance Policy, as an involuntary termination of employment by the
Company without Cause, or constitute reason for you to voluntarily terminate
your employment for the reasons specified therein. Notwithstanding any provision
to the contrary otherwise contained herein or in the Executive Severance
Policies, in no event shall any amendment or amendments of the Executive
Severance Policies made simultaneously with, or following the first to occur of
a Change in Control (as such term is defined in said Policies) or termination of
your employment, be binding or in any way adversely affect your rights under
such Policies as they existed prior to such amendment or amendments.
     8. This Letter Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Letter Agreement, to your devisee, legatee or other
designee or, if there is not such designee, to your estate.
     9. As additional consideration for the compensation and benefits provided
to you pursuant to this Letter Agreement, you agree that you will not, for a
period of twelve (12) months following your separation from service, or, if
longer, the period during which you are entitled to receive severance payments
under the Company’s Executive Non-Change in Control Severance Policy, directly
or indirectly, compete with, engage in the same business as, be employed by, act
a consultant to, or be a director, officer, employee, owner or partner, or
otherwise participate in or assist (including, without limitation, by soliciting
customers for, or individuals to provide services to), any business or
organization which has as its principal business the production of titanium or
titanium-related products; provided, however, that such restrictions shall not
apply if your employment is terminated following a Change in Control of the
Company, as such term is defined in the Company’s Executive Change in Control
Severance Policy, and you are entitled to benefits under such policy on account
of such termination. In addition, you agree that for the period of twelve
(12) months following your separation from service, or, if longer, the period
during which you are entitled to receive severance payments under either of the
Company’s Executive Non-Change in Control Severance Policy or Executive Change
in Control Severance Policy, you will not (i) directly or indirectly induce, or
attempt to influence, any employee of the Company or any subsidiary or affiliate
thereof to terminate his or her employment with the Company or any subsidiary or
affiliate thereof or in any manner seek to engage or seek to employ any such
employee (whether or not for compensation) such that such employee would
thereafter be unable to devote his or her full efforts to the business then
conducted by the Company or any subsidiary or affiliate thereof or (ii) solicit,
directly or indirectly, either for yourself or any other person, any business
related to the business of any

- 3 -



--------------------------------------------------------------------------------



 



Chad Whalen
December 31, 2008
Page 4
customer, supplier, licensee or other person having a business relationship with
the Company, or induce or attempt to induce any such person to cease doing
business with the Company. For purposes of this Paragraph 9, you will not be
deemed to have breached your commitment merely because you own, directly or
indirectly, not more than one percent (1%) of the outstanding common stock of
such a corporation if at the time you acquire such stock, such stock is listed
on a national securities exchange or is regularly traded in the over-the-counter
market by a member of either a national securities exchange or the National
Association of Securities Dealers, Inc. In order to protect the interest of the
Company, you will also maintain in strict confidence and not disclose to any
other person or entity any information received from any source in the Company
or developed by you in the course of performing your duties for the Company.
This obligation shall not extend to: (a) anything you can establish as known to
you from a source outside the Company, (b) anything which has been published or
becomes published hereafter other than by you, or (c) anything which you receive
from a non-Company source without restriction on its disclosure. Should you
breach or threaten to breach the commitments in this Paragraph 9, and in
recognition of the fact that the Company would not under such circumstances be
adequately compensated by money damages, the Company shall be entitled, in
addition to any other rights and remedies available to it, to an injunction
restraining you from such breach. Further, you acknowledge and agree that the
provisions of this Paragraph 9 are necessary, reasonable, and proportionate to
protect the Company during such non-competition period.
     10. (i) If any benefit provided under this Agreement is subject to the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”), the provisions of the
Agreement shall be administered, interpreted and construed in a manner necessary
to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed.) For purposes of this Letter Agreement, you shall be considered to
have experienced a termination of employment if your employment has terminated
with RTI International Metals, Inc. and all of its controlled group members
within the meaning of Section 409A. Whether you have terminated employment will
be determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A. Each individual payment to be made
following your termination date shall be treated as a separate payment, and each
such payment that is made within the applicable 21/2 month period specified in
Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4).
     (ii) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with
Section 409A of the Code. The Company reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, your death) if you are a “specified employee” (as
defined in Section 409A of the Code and determined in accordance with the
procedures established by the Company). Any payment that would otherwise have
been due or owing during such 6-month period will be paid immediately following
the end of the 6-month period in the month following the month containing the
6-month anniversary of the date of termination. You shall have no right to
designate the date of any payment under this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



Chad Whalen
December 31, 2008
Page 5
     11. The validity, interpretation, construction and performance of this
Letter Agreement shall be governed by the laws of the State of Ohio.
If the provisions of this Letter Agreement are acceptable to you, please sign
one original copy of this Letter Agreement and return it to me. You may retain
the second signed original for your files.
Very truly yours,
RTI International Metals, Inc.

         
By
  /s/ Dawne S. Hickton   December 31, 2008
 
       
 
  Dawne S. Hickton   Date
 
  Vice Chairman and Chief Executive Officer    
 
        CONFIRMED:    
 
       
/s/ Chad Whalen
  December 31, 2008       Chad Whalen   Date

- 5 -